                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

RONALD TUCKER                                                                    PLAINTIFF
ADC #144658

V.                                      1:18CV00035 JM/JTR

BILLY COWELL, Medical Administrator,
Grimes Unit, et al.                                                           DEFENDANTS


                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that Raylina Ramsey’s Motion for Summary Judgment

(Doc. 35) is GRANTED, and Mr. Tucker’s claims against her are DISMISSED, with prejudice. It

is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order would not be taken in good faith.

        Dated this 4th day of March, 2019.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
